


110 HR 6844 IH: Suspension of Federal Income Tax on Unemployment Benefits

U.S. House of Representatives
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6844
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2008
			Mr. McHugh (for
			 himself, Mr. Kuhl of New York, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  taxation of unemployment compensation for 2 years.
	
	
		1.Short titleThis Act may be cited as the
			 Suspension of Federal Income Tax on Unemployment Benefits
			 Act of 2008.
		2.Suspension of tax
			 on unemployment compensation
			(a)In
			 generalSection 85 of the
			 Internal Revenue Code of 1986 (relating to unemployment compensation) is
			 amended by adding at the end the following new subsection:
				
					(c)Temporary
				suspensionSubsection (a)
				shall not apply to taxable years beginning after December 31, 2007, and before
				January 1,
				2010.
					.
			
